Citation Nr: 0609786	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  97-05 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to an assignment in excess of 10 percent for 
chronic sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from June 1974 to June 
1980.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from August 1996 and December 1997 rating decisions by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In July 2003, the Board granted the veteran service 
connection for chronic sinusitis and remanded the issue of 
service connection for bilateral hearing loss for further 
development.  In a December 2003 rating decision, the RO 
assigned the veteran a 10 percent rating effective March 13, 
1997 for his chronic sinusitis.  The veteran disagreed with 
the assigned rating and continued his appeal.

The Board notes that the veteran's February 2005 RO hearing 
was cancelled.  

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's service connected chronic sinusitis is not 
characterized by 3 or more incapacitating episodes per year 
requiring prolonged antibiotic treatment, or more than 6 non-
incapacitating episodes per year; the veteran has not had 
surgery.  


CONCLUSION OF LAW

The criteria for an assignment in excess of 10 percent for 
the veteran's service-connected chronic sinusitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.97 Diagnostic Code 6510 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, supplemental statements of the case, and December 2001 
VCAA letter have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the December 2001 VCAA letter, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board notes that the December 2001 VCAA letter was given 
in connection with the veteran's underlying initial claim of 
service connection for chronic sinusitis and that such notice 
is valid since the veteran is appealing aspects of the rating 
decision which resulted from his initial claim.  

The Board also notes that the December 2001 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the December 2001 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
the claim, the evidence needed to substantiate such claim, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including VA treatment 
records.  Neither the appellant nor his representative has 
indicated, and there is otherwise no indication that there 
exists, any pertinent outstanding evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).



Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected chronic sinusitis warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected sinusitis has been evaluated 
under Diagnostic Code 6510 for sinusitis, pansinusitis, 
chronic.  VA's Rating Schedule for sinusitis encompasses 
Diagnostic Codes 6510 to 6514.  In this regard, under this 
general formula, a 10 percent disability rating is assigned 
for sinusitis when there are one or two incapacitating 
episodes per year requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting is 
present.  A 30 percent disability rating is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
disability rating, the maximum schedular rating, is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  See 38 C.F.R. § 4.97, 
Diagnostic Codes 6510 to 6514.  The note to that provision 
defines an "incapacitating episode" of sinusitis as one that 
requires bed rest and treatment by physician.  Id.

As mentioned earlier, the Board granted the veteran service 
connection for chronic sinusitis based on service medical 
records reflecting treatment for symptomatology which was 
variously diagnosed as sinusitis/sinus 
congestion/inflammatory changes and post-service medical 
evidence demonstrating chronic sinusitis.  

VA medical records from the 1990s to 2000s showed treatment 
for the veteran's sinusitis.  A May 1998 entry revealed that 
the veteran had sinus congestion and sinus headache for about 
a week, took decongestants, and had greenish discharge when 
he blew his nose.  During his July 1998 VA examination the 
veteran complained of chronic intermittent facial pain, and 
intermittent purulent nasal discharge.  The diagnosis 
included chronic sinusitis, septal deviation.  The veteran 
was prescribed medication.  August to September 1998 entries 
revealed that the veteran was on medication including Flonase 
and Guaifenesin with little improvement.  The veteran had 
right septal deviation.  A September 1998 CT of the sinuses 
found normal sinuses and a slightly deviated nasal septum.  A 
September 1999 record showed there was some improvement with 
medication.  VA medical records from December 2000 to 
September 2003 showed the veteran was prescribed various 
medications for his sinusitis.  A December 2004 entry 
indicated that the veteran's sinuses were tender and the 
diagnosis was chronic sinusitis with acute exacerbation.  

The veteran during his August 2005 VA examination reported 
that he had several episodes of sinusitis per year, has had 
headaches and congestion.  The episode begins with facial 
pain followed by nasal discharge and productive cough.  He 
often gets antibiotics to help clear it.  The examiner noted 
that the veteran regularly was taking topical steroid nasal 
spray and decongestants, and occasionally has antibiotic 
treatment.  Physical examination of the nose found septum 
deviated to the right side, there was no pus or polyps.  The 
impression was deviated nasal septum, recurrent respiratory 
tract infection.  The examiner noted that the claims folder 
was reviewed and revealed one episode of sinusitis, confirmed 
by routine sinus x-rays.  There were multiple entries for 
various respiratory and gastrointestinal acute illnesses.  
The examiner opined that it was less likely than not that the 
veteran's recurrent infections were caused by his military 
service, and it was more likely than not that the veteran's 
deviated nasal septum, which was a likely growth deformity, 
relates to any sinus disease the veteran may have from time 
to time when he gets a respiratory tract infection.  The 
examiner stated that it is likely that the veteran could 
benefit from a septoplasty operation on his nose.  CT x-ray 
of the sinuses revealed no evidence of acute or chronic 
sinusitis, the severe deviation of the nasal septum was 
confirmed.  The examiner concluded that it is not likely that 
the disorder would be a problem for the veteran in his work 
or social life.  

The medical evidence has not demonstrated that the veteran's 
chronic sinusitis merits a rating higher than 10 percent 
under Diagnostic Code 6510 as he has not had 3 or more 
incapacitating episodes per year requiring prolonged 
antibiotic treatment, nor 6 or more non-incapacitating 
episodes per year (characterized by headaches, pain, and 
purulent discharge or crusting), nor has he had surgery.  The 
veteran's sinusitis has not required bed rest with prolonged 
antibiotic treatment.  The totality of the evidence has shown 
that there have been exacerbations of the veteran's 
sinusitis, however this does not more nearly approximate an 
excess of 6 non-incapacitating episodes per year.  
Furthermore, September 1998 and August 2005 CT x-rays did not 
show acute or chronic sinusitis.  During the August 2005 VA 
examination, the examiner after reviewing the veteran's 
claims folder opined that there was one episode of sinusitis, 
confirmed by routine sinus x-rays.  Although the veteran has 
argued that he has treated his sinusitis at home and has had 
episodes, including 12-24 non-incapacitating episodes per 
year, the medical evidence of record does not support this.  
Should his service-connected chronic sinusitis increase in 
severity, the veteran is welcome to submit a claim for an 
increased rating.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).
 
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.


REMAND

The veteran's service medical records indicate that his 
hearing loss pre-existed service.  The claims folder includes 
incomplete VA audiological evaluations from July 1996 and 
March 1999.  In July 2003, the Board remanded the issue of 
service connection for bilateral hearing loss and requested 
that the veteran be afforded a VA examination to include 
audiological studies.  Although the veteran underwent such an 
examination in March 2004, the audiometric testing was 
invalid and thus audiological evaluations were not reported.  
In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims held that a 
remand by the Board confers, as a matter of law, the right to 
compliance with the remand instructions.



Accordingly, the case is REMANDED for the following:

1.  The veteran is to be scheduled for a 
VA audiological evaluation.  The veteran 
should be afforded a VA audiological 
evaluation (with audiometric studies) to 
ascertain whether he now has bilateral 
hearing loss disability as defined in 
38 C.F.R. § 3.385, and, if so, whether it 
is at least as likely as not that such 
disability was aggravated by service.  
The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should elicit the veteran's occupational 
history, to ascertain the extent of any 
post-service noise exposure, and should 
explain the rationale for the opinion 
given.

2.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


